Citation Nr: 0416751	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.  

2.  Entitlement to an effective date earlier than January 12, 
2001 for service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation for the 
period from May 1, 1996 to October 1, 1997 by reason of need 
for regular aid and attendance. 

4.  Entitlement to an automotive grant.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1967 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board notes that in his May 2003 substantive appeal, the 
veteran raised the issue of service connection for 
disabilities of the bilateral hips and the low back as 
secondary to his service-connected right knee disability.  
These issues have not been developed or adjudicated by the 
RO.  They are referred to that office for the appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the veteran's claims.  Among other things, it 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  The 
RO issued its only VCAA letter in March 2001.  This letter 
addressed only the veteran's claim for an increased 
disability rating for diabetes mellitus, which is not 
currently on appeal.  Moreover, this letter did not 
adequately explain the allocation of the burdens between VA 
and the veteran to secure or provide information or evidence 
necessary to substantiate the appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

The Board notes that the claim for an initial compensable 
disability rating for erectile dysfunction and the claim for 
an earlier effective date for service connection for erectile 
dysfunction are "downstream" issues from the claim for 
service connection for erectile dysfunction, which the RO 
granted in its January 2002 rating decision.  VA's Office of 
General Counsel (GC) has held that, if, in response to notice 
of a decision on a claim for which VA has already provided 
notice pursuant to 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new, "downstream" 
issue, i.e., effective date, increased rating after an 
initial award of service connection, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue.  VAOPGCPREC 8-2003.  However, review of the claims 
folder fails to reveal adequate 38 U.S.C.A. § 5103(a) notice 
to the veteran on the underlying service connection claim.  
Therefore, pursuant to the GC opinion, discussed above, VA is 
not exempted from providing the veteran with 38 U.S.C.A. § 
5103(a) notice on the issue of entitlement to an initial 
compensable disability rating and to an earlier effective 
date for the service connection award.

With respect to assistance, VA is required to obtain records 
of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA). VA 
medical records currently in the claims folder show that the 
veteran had a number of appointments with various medical 
services during the time period from May 1, 1996 to October 
1, 1997, when the veteran alleges he was essentially 
bedridden and required constant assistance.  Treatment notes 
from this period would be extremely helpful in assessing the 
extent of his disability at that time.  However, the actual 
notes from those appointments are not associated with the 
claims folder.  The RO should attempt to secure the complete 
VA medical records for this time period on remand.  

The duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  If an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2.  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
veteran's last VA orthopedic examination was conducted in 
April 1998.  This examination report does not include 
findings as to the type and angle of the fusion, as well as 
the extent of loss of function, of the veteran's service-
connected right knee.  Such information is important to a 
determination as to eligibility for an automotive grant.  See 
38 U.S.C.A. § 3902; 38 C.F.R. §§ 3.350(a)(2), 3.808, 4.63.  
On remand, the RO should take the necessary steps to secure a 
new examination that includes the requisite information.   

Accordingly, the case is REMANDED for the following action:

1.  With respect to each issue currently 
on appeal, the RO should notify the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should attempt to secure the 
veteran's complete medical records from 
the VA Medical Center in Jackson, 
Mississippi for period from May 1, 1996 
to October 1, 1997.  

3.  After all documents obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the RO should arrange for the 
veteran to be scheduled for an orthopedic 
examination to determine the severity of 
his service-connected status post 
arthroplasty of the right knee with 
subsequent removal of implants and fusion 
of the knee.  The claims folder must be 
made available to the examiner for the 
examination and the examination report 
must state whether such review was 
accomplished.  The examination report 
must include an assessment of the type 
(i.e., favorable or unfavorable) of 
fusion in the right knee with the angle 
of the fusion, a finding on discrepancy 
in leg length, and a complete discussion 
as to the extent of loss of function the 
veteran experiences in the right lower 
extremity as a result of the service-
connected knee disability. 

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


